DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on January 26, 2022 for application 15/928,513.  Claims 1-2, 5, 11, and 20 were amended, and claims 1-2, 5-6, 8-12, and 15-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on January 26, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 9 of the Remarks that concerns the objection to the claims, the amendments to the claims cures the deficiencies and the corresponding objections are withdrawn.
	Regarding the Applicant’s response at pages 9-10 of the Remarks that concerns the § 112(a) rejection, the amendments to the claims adequately addresses the issue and the corresponding rejection is withdrawn.
	Regarding the Applicant’s response at pages 11-12 of the Remarks that concerns the § 103 rejection of Claim 1, Applicant argues, inter alia, “…Shelton uses the confidence to determine the identity of the user, whereas the claimed limitations use the confidence to determine if the user is an authorized user.”  The Examiner respectfully disagrees with the argument, because “determin[ing] the identity of the user” is a necessary step in authentication – the teaching of one suggests the other.  
	Regarding the Applicant’s response at pages 12-14 of the Remarks that concerns the § 103 of claim 1, the Applicant argues that “even though the concept of a privacy level is present in a system in Ben-Dor, Ben-Dor requires a single device/user to provide response to a prompt which may than provide high privacy information to all devices present within the cluster, even those that may not possess the required privacy level to obtain such information,” and the Applicant concludes that “Ben-Dor is clearly distinguishable from the current application.”  
The Examiner respectfully disagrees with the Applicant.  The Examiner primarily relied upon Ben-Dor to teach the claim limitation of “identifying a privacy level of at least one word within the audible command corresponds to a higher level....”  See Claim 1.  The complexity associated with Ben-Dor that the Applicant discusses to “distinguish[]” Applicant’s claimed invention from the cited reference is not relevant, as the complex teachings of reference that also teach a relatively simple concept still successfully anticipates a later-in-time claim limitation.
Regarding the Applicant’s response at page 14 of the Remarks that concerns the § 103 of claim 1, the Applicant contends “nothing in the secondary references account for the deficiencies of Shelton.”  The Examiner respectfully disagrees with this conclusory argument.  The secondary references, Ben-Dor and Gaeta, may appear to be irrelevant to the Applicant, but Ben-Dor and Gaeta are employed to substantiate the teachings of relatively simple concepts.  As noted above, Ben-Dor teaches the association of different words with different privacy levels, and Gaeta teaches the use of 
Given the above, the § 103 rejection of the pending claims is maintained as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)


A.	Claims 1, 5-6, 8-9, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US 10,019,561, “Shelton”) in view of Ben-Dor et al. (US 2019/0279615, “Ben-Dor”), and further in view of Gaeta et al. (US 10,972,458, “Gaeta”).
Regarding Claim 1
Shelton discloses
A method (abstract, Fig. 5) comprising: 
receiving, at an information handling device (Fig. 1, Col. 5:12-27, i.e., any of devices 110A-M), an audible command from a user (Fig. 5, Col. 14:49-15:17, “Receiving operation 505 receives a voice interaction [as an audible command] from the user. The voice interaction could be received from a mobile device, a landline, etc.”); 
1 … by determining the at least one word corresponds to one or more stored keywords (Col. 4:16-38, “The previously recorded [and stored] samples of the person saying these words [that act as keywords] may be used to create a voice profile that can be used to determine a confidence level in the verification of the user's identity;” see also Ben-Dor ¶ [0049], i.e., “For example, the digital assistant service may determine that a high privacy level or a low privacy level is associated with verbal command 128 based on analysis of one or more of the following: one or more words or phrases in verbal command 128,”), …2
3 … wherein the different privacy levels (Gaeta Col. 8:38-55, i.e., Gaeta discloses “keywords” that have different privacy levels) have different requirements for user authentication input that the user is an authorized provider of the command (Col. 4:25-38, “The previously recorded samples of the person saying these words [as user authentication input] may be used to create a voice profile that can be used to determine a confidence level in the verification [or authentication] of the user's identity [and the user is an authorized provider of the command],” and Col. 14:18-30 “Determining operation 450 determines the access level of the user and the access level required for activities,” and “For example, if the confidence level of the authentication in the user is a mid-range score (e.g., 300), the access level assigned to the user at that point in time may be access level 3,” where “level 3” has different requirements than level 2) and different thresholds of a confidence value corresponding to the user authentication input (Col. 14:18-30, “For example, if the confidence level [as a confidence value] of the [user] authentication in the user is a mid-range score (e.g., 300), the access level assigned to the user at that point in time may be access level 3,” and “Thus, the user may participate in any activities with an access level of 3 or less,” where level 3 has a different threshold than level 2), 
4 …, 
5 …; 
authenticating the user prior to performing a function associated with the audible command (Fig. 5, Col. 15:29-45, “Upon determining that the user access level meets or exceeds the access level required for the activity [or a function], authenticating operation 545 authenticates the user and performs the activity.”), 
6 …,
wherein the authenticating comprises an authentication requirement (Fig. 6, Col. 15:65-16:40, “Determining confidence level operation 615 may determine a confidence level in the verification of the user. For example, if the user's voice biometrics [as an authentication requirement] match voice biometrics previously generated from the user to a certain threshold, then confidence in the verification of the user's identity may be considered high.”) and further comprises adjusting the authentication requirement based on the confidence value (Fig. 6, Col. 16:18-55, “If the access level [and associated confidence value] of the user does not meet or exceed the access level required for the activity, determining operation 640 determines additional information needed [to thereby adjust[] the authentication requirement] and how to collect the information.”), wherein the authentication requirement is at least in-part based upon the authentication input (Fig. 6, Col. 16:18-55, “Additional information [to adjust[] the authentication requirement] may include a fingerprint, retinal scan, eye movements, device fingerprint, browsing history, etc. Additional information [as an authentication requirement] may be collected [as authentication input], and the user may be prompted for the additional information…”); and 
responsive to identifying the confidence value is lower than the threshold…7 (Fig. 5, Col. 15:18-45, “Upon determining that the user access level fails to meet or exceed the access level required for the activity, receiving/prompting operation 550 receives or prompts for additional interactions. Additional interactions [that serve as user authentication input] may include receiving additional voice biometrics from the user, eye movement, or other information that can be used to identify the user.”). 
Shelton doesn’t disclose
	1 identifying a privacy level of at least one word within the audible command corresponds to a higher privacy level…, 
2 …, each of the one or more stored keywords being associated with one of a first privacy level and the higher privacy level,
3 wherein stored keywords within the higher privacy level are ranked, based upon privacy levels within the higher privacy level, into different privacy levels within the higher privacy,...
4 wherein the stored keywords having a higher ranking correspond to a higher confidence value,
5 wherein determining the user is an -2-Atty. Docket No. RPS920180003USNP(710.578)authorized provider is based upon authenticating the user in view of the requirements for user authentication within a corresponding privacy level,
6 wherein the authenticating comprises determining the privacy level of the at least one word and identifying the confidence value that the user providing the audible command is an authorized provider of the audible command;
7 … corresponding to the privacy level, prompting a user to provide user authentication input based upon the requirements for user authentication input corresponding to the privacy level.
Ben-Dor, however, discloses
	1 identifying a privacy level of at least one word within the audible command (Shelton Fig. 5, Col. 14:49-15:17) corresponds to a higher level… (¶ [0049], “For example, the digital assistant service may determine that a high privacy level or a low privacy level is associated with verbal command 128 based on analysis of one or more of the following: one or more words or phrases in verbal command 128;” see also at least one word is used to determine an “access level” to within a degree of confidence), 
2 …, each of the one or more stored keywords being associated with one of a first privacy level and the higher privacy level (¶ [0049], “For example, the digital assistant service may determine that a high privacy level or a [first] low privacy level is associated with … one or more words…”),
4 wherein the stored keywords having a higher ranking correspond to a higher confidence value (¶ [0049], i.e., “For example, the digital assistant service may determine that a high privacy level [having a higher ranking] or a low privacy level is associated with … one or more [stored key]words…,” where the “high privacy level” and “low privacy level” have correspond[ing] confidence values as disclosed by Shelton Col. 14:18-30, with the “high privacy level”  having a higher ranking due to a higher confidence value),
6 wherein the authenticating comprises determining the privacy level of the at least one word (¶ [0049], i.e., different words of an audible command are associated with different levels; and Gaeta Col. 8:38-55 that establishes different authentication levels for different privacy levels) and…a;
Gaeta, however, discloses
3 wherein stored keywords within the higher privacy level are ranked (Col. 7:1-43, “At step 204, the authentication server may determine an authentication level associated with the request [that consists of words and may contain keywords].  The user may request services that involve different levels of risk [or privacy level[s], one of which is the higher privacy level]. The authentication server may categorize the ranked] authentication levels. If the request is in higher risk [and thereby ranked higher], the authentication server may conduct a higher level of authentication;” and “The authentication server may have an authentication database that stores a list of known keywords of the commands and the corresponding authentication [privacy] level. To identify the operations associated with the commands, the authentication server may parse the words of the computer readable request, and compare the parsed words to the list of [stored] keywords in the database.”), 
based upon privacy levels within the higher privacy level (Col. 8:6-16, “Different requests may have different threshold values;” and Col. 8:38-55, “The authentication server may design a set of security challenges for each authentication level. For a higher authentication level, the corresponding security challenges are more complicated with more private and confidential information,” i.e., multiple levels exist, thus a number of different privacy levels can be used to create the higher privacy level, noting there is nothing within the claims that distinguishes the difference between the first privacy level and the higher privacy level, except one privacy level is higher), 
into different privacy levels within the higher privacy (Col. 8:38-55, “At step 210, the authentication server may present security challenges corresponding to the authentication [or privacy] level. The authentication server may design a set of security challenges for each [or different] authentication level [that thereby represent different privacy levels].), 
5 wherein determining the user is an -2-Atty. Docket No. RPS920180003USNP(710.578)authorized provider is based upon authenticating the user in view of the requirements for user authentication within a corresponding privacy level (Col. 8:38-55, “At step 210, the authentication server may determining the user is an authorized provider … within a corresponding privacy level as defined by that particular set of challenges; see also Shelton, Col. 14:18-30, “For example, if the confidence level of the [user] authentication in the user is a mid-range score (e.g., 300), the access level assigned to the user at that point in time may be access level 3,” and “Thus, the user may participate in any activities with an [corresponding privacy] access level of 3 or less”),
a …identifying the confidence value that the user providing the audible command is an authorized provider of the audible command (Col. 8:38-55, “The authentication server may further display the queried security challenges on the electronic client device through the graphic user interface. The user may input answers to the security challenges on the graphic user interface;” and see Shelton Col. 13:65-14:10, “Authenticating operation 430 first identifies the user (e.g., by identifying a device [that establishes a confidence value associated with the information handling device], receiving information, etc.)…”)
7 … corresponding to the privacy level (Fig. 2, Col. 8:6-16, “At step 206, the authentication server may check if the authentication level [with “each authentication level” establishing corresponding privacy level[s]] satisfies a threshold.”), prompting a user to provide user authentication input based upon the requirements for user authentication input corresponding to the privacy level (Fig. 2, Col. 8:38-55, “At step 210, the authentication server may present security challenges corresponding to the authentication level [or related privacy level].”).
Regarding the combination of Shelton and Ben-Dor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the authentication system of Shelton to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “simple substitution of one known element for another to obtain predictable results.” See MPEP § 2143(I)(B).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(B):
1) the prior art contained a system that differed from the claimed system by the substitution of some component, and more specifically, Shelton discloses an authentication system with an access level feature that differs from the claimed invention that possesses a privacy level feature, where the privacy level feature substitutes for the access level feature of Shelton;
2) the substituted component of the privacy level feature was known in the art, as demonstrated by Ben-Dor; and
3) one of ordinary skill in the art could have substituted one known element (the privacy level feature of Ben-Dor) for another (the access level feature of Shelton) and the results would have been predictable to one of ordinary skill in the art.  
	The Examiner further notes that the access level of Shelton can perhaps be interpreted as a privacy level.  However, the Examiner elected to additionally rely upon 
	Regarding the combination of Shelton-Ben-Dor and Gaeta, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication system of Shelton-Ben-Dor to have included the privacy level feature of Gaeta. One of ordinary skill in the art would have been motivated to incorporate the privacy level feature of Gaeta because Gaeta discusses the problem of multi-tier authentications as being too restrictive and overly burdensome, see Gaeta Col. 1:56-64, and Gaeta provides a solution involving “a more efficient and secure anti-fraud system and method that would allow an authentication server to determine the authentication level based on the command of the user's request and require the user to provide an appropriate amount of credentials corresponding to the request's authentication level.”  See Gaeta Col. 2:3-8.
Regarding Claim 5
Shelton in view of Ben-Dor, and further in view of Gaeta (“Shelton-Ben-Dor-Gaeta”), discloses the method of claim 1, and Shelton further discloses 
wherein the user authentication input is at least one input selected from the group consisting of biometric input, password input, and additional voice input (Fig. 5, Col. 15:18-45, “Upon determining that the user access level fails to meet or exceed the access level required for the activity, receiving/prompting operation 550 receives or prompts for additional interactions. Additional interactions [that serve as user authentication input] may include receiving additional voice biometrics from the user, eye movement, or other information that can be used to identify the user.”).
Regarding Claim 6
Shelton-Ben-Dor-Gaeta discloses the method of claim 5, and Shelton further discloses 
further comprising notifying the user that the function cannot be performed responsive to determining that the received user authentication input does not match stored user authentication data (Fig. 5, Col. 15:18-45, “Upon determining that the user access level fails to meet or exceed the access level required for the activity, receiving/prompting operation 550 receives or prompts [or notif[ies] the user] for additional interactions.”).
Regarding Claim 8
Shelton-Ben-Dor-Gaeta discloses the method of claim 7, and Shelton further discloses 
wherein the authenticating comprises an authentication requirement and further comprises adjusting the authentication requirement based on the confidence level (Fig. 6, Col. 15:65-16:55, “If the access level of the user does not meet or exceed the access level required for the activity, determining operation 640 determines additional information needed and how to collect the information. Additional information [as an authentication requirement] may include a fingerprint, retinal scan, eye movements, device fingerprint, browsing history, etc.,” i.e., the “additional information” as an authentication requirement was based on the confidence level of the user not being met at step 630).
Regarding Claim 9
Shelton-Ben-Dor-Gaeta discloses the method of claim 8, and Shelton further discloses
wherein the authentication requirement comprises at least two authentication types (Fig. 6, Col. 15:65-16:55, “Additional information [as an authentication requirement] may include a fingerprint, retinal scan, eye movements, device fingerprint, browsing history [as at least two authentication types]”).
Regarding Claim 16 (noting this claim corresponds to cancelled claim7)
Shelton-Ben-Dor-Gaeta discloses the information handling device of claim 11, and Shelton further discloses
wherein the higher …1 level comprises at least two higher …1 levels, each of the at least two higher privacy levels being associated with a confidence level different from any other of the at least two higher privacy levels (Col. 7:59:-8:10, “A confidence in the verification may be calculated, which can be used to determine an access level of the user;” and Fig. 6, Col. 15:65-16:55, “If the access level of the user does not meet or exceed the access level required for the activity [which suggests the existence of higher levels],” and “Based on the confidence level, an access level of the user may be determined in determining access level operation 620. If the confidence level is high, the access level for the user may high, allowing the user to partake in higher risk activities,” noting that the “loop” of Fig. 6 in itself indicates the existence of various relationships between higher access/privacy levels (step 620) and confidence levels (step 615)).
Ben-Dor further discloses
	1 …privacy levels… (¶ [0049])
	Regarding the rationale to combine Shelton and Ben-Dor, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and cancelled claim 7 that mirrored claim 16.

Regarding Independent Claims 11 and 20
With respect to independent claims 11 and 20, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 11 and 20. Therefore, claims 11 and 20 are rejected, for similar reasons, under the grounds set forth for claim 1. 
Regarding Dependent Claims 15 and 17-19
With respect to dependent claims 15 and 17-19, a corresponding reasoning as given earlier for dependent claims 5 and 8-10 applies, mutatis mutandis, to the subject matter of claims 15 and 17-19. Therefore, claims 15 and 17-19 are rejected, for similar reasons, under the grounds set forth for claims 5 and 8-10.
B.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Ben-Dor and Gaeta, and further in view of Kumar et al. (US 10,097,499, “Kumar”).
Regarding Claim 2
Shelton-Ben-Dor-Gaeta discloses the method of claim 1, and Shelton further discloses 
wherein the identifying comprises…1 (Figs. 2 & 5, Col. 14:49-15:45; and Ben-Dor ¶ [0049]) 
Shelton-Ben-Dor-Gaeta doesn’t disclose
1 …accessing a list of stored domains, each of the stored domains being associated with a first privacy level or a higher privacy level.
Kumar, however, discloses
1 …accessing a list of stored domains, each of the stored domains being associated with a first privacy level or a higher privacy level (Col. 8:46-67, “At 502 the domain having a higher privacy level]. In various embodiments, the device can determine information about the sender of the message, and the privacy level of the message can be based on the sender information,” i.e., Shelton and Ben-Dor disclose the use of words to determine an access/privacy level, and Kumar extends the list of words to create a set of associate words, or a domain, where a particular type of domain leads to a different privacy level).
	Regarding the combination of Shelton-Ben-Dor-Gaeta and Kumar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shelton-Ben-Dor-Gaeta to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices in the same way.”  See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base system, namely the word-based (i.e., word, clause, phrase, etc.) authentication system of Shelton-Ben-Dor, upon which the claimed invention can be seen as an “improvement” through the use of associated word sets (i.e., domains);
2) the prior art contained a “comparable” device, namely the associated word sets (i.e., domains) of Kumar, that has been improved in the same way as the claimed invention through the domains; and

Regarding Claims 12 
With respect to claim 12, a corresponding reasoning as given earlier for claim 2 applies, mutatis mutandis, to the subject matter of claim 12. Therefore, claim 12 is rejected, for similar reasons, under the grounds set forth for claims 2. 
C.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Ben-Dor and Gaeta, and further in view of Aissi (US 2014/0143149 “Aissi”).
Regarding Claim 10
Shelton-Ben-Dor-Gaeta discloses the method of claim 1, and Ben-Dor further discloses 
further comprising performing, responsive to determining that the privacy level corresponds to the first privacy level (¶ [0049], i.e., the lower privacy level is determin[ed] based upon a spoken “word”), …1.
Shelton-Ben-Dor-Gaeta doesn’t disclose
	1 … a function associated with the audible command without authenticating the user.
Aissi, however, discloses
1 … a function associated with the audible command without authenticating the user (Fig. 3, at least ¶¶ [0055]-[0057], “for a contextual value between 50 and 70, a low level restricted access to an application in the set 302 may be authorized,” with a low first privacy level, a function, such as “Play music,” is performed, where it would be obvious to one skilled in the art to not authenticate the user for function with a low to no privacy level, as this is an inefficient use of the user’s time and computing resources, see Aissi ¶ [0003].  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.” ).
Regarding the rationale to combine Shelton and Ben-Dor, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7.
	Regarding the combination of Shelton-Ben-Dor-Gaeta and Aissi, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication system of Shelton-Ben-Dor-Gaeta to have included the no-authentication feature as suggested by Aissi. One of ordinary skill in the art would have been motivated to incorporate because no-authentication feature of Aissi because Aissi teaches “different authentication checks to allow access to various resources on the mobile device may cause unnecessary burden on the user and in some cases loss of time,” see ¶ [0003], and Aissi teaches a means to reduce this burden and loss of time by unnecessary authentication.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D'Arcy Winston Straub/Examiner, Art Unit 2491                  


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491